 NATIONAL OPINIONRESEARCH583NationalOpinion Research CenterandLocal 1108,American Federation of State,County and Munici-palEmployees(AFL-CIO),Petitioner.Case31-RC-1340December30, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed with Region 31 of theNational Labor Relations Board under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held on February 25, 1970, beforeHearing Officer Max Dauber. Following the hearing,pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, and by direction of the Acting RegionalDirector for Region 31, this case was transferred tothe Board for decision. Thereafter, the Employer fileda brief.On July 1, 1970, the Board issued an OrderReopening Record and Remanding Proceeding toRegionalDirector for Further Hearing for thepurpose of adducing additional evidence concerningtheEmployer's operations. On July 8, 1970, theActing Regional Director for Region 31 transmittedto the Board a stipulation executed by the Petitioner,dated July 7, 1970, accepting the Employer's list ofnames of the employees employed during the periodfrom and including September 1969, to and includingMarch 1970, and the total employment of saidemployeesworked in that 6-month period. ThePetitioner's stipulation and the Employer's list arehereby accepted and made part of the record. Thestipulation and Employer's list is hereby designated asBoard Exhibit 1.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employer, a nonprofit Colorado corpora-tion affiliatedwith the University of Chicago, isengaged in commerce within the meaning of the Act.The current standard for the assertion of jurisdic-INationalLabor Board's Rules and Regulations, Section 103 1,published in the Federal Register of December 3, 1970, Vol 35 F R 183702SeeWoods Hole Oceanographic Institution,143 NLRB 5683The parties stipulated that the assistant supervisors are not supervisorswithin the meaning of the Act4All interviewers are required to drive their own automobilestion over private, nonprofit colleges anduniversitiescoming within the Board's legal or statutory jurisdic-tion is a grossannualrevenue fromallsources(excluding only contributions which are, because oflimitation by the grantor, not available for use foroperating expenses) of not less than I million dollars.'The record discloses the Employer in the fiscal yearending in August 1967 grossed $1,800,000 for itsservices in conducting surveys for various universities,foundations, and governmentagencies.That under acurrent contract with the United States Office ofEconomic Opportunity and the United States Depart-ment of Labor theestimatedcost is approximately$2,500,000. These factors, which exceed the monetarystandard for assertion of jurisdiction by the Boardover private, nonprofit colleges, as described above,establish the Board's legal or statutory j urisdiction.22.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerceexists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1), andSection 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit ofassistant supervisors,3 test administrator, and inter-viewers employed at the Los Angeles office of theEmployer. The Employer contends that the interview-ers are independent contractors or, in the alternative,casual employees, and as such should not be includedin the unit.The Employer, at its Los Angeles office, is currentlyengaged, pursuant to a contract with the FederalOffice of Employment Opportunity and the UnitedStatesDepartment of Labor, in a survey of themanpower programs of such Federalagencies.The interviewers whose status is in question herewere recruited locally by the Employer, given a 1-week orientation program, and hired after beingadvised that they could expect an average of 20 hoursweekly at an hourly rate of $2.20 per hour plus a 10-cent auto mileage rate.4 The Employer's supervisorand assistants assign the caseload asit isreceived inthe Los Angeles office on the basis of the interviewer'savailability and capabilities.5 The interviewers pickup their assignments at the office and leave them therewhen completed. Interviewers in their interviews arerequired to apply the techniques taught to them in theorientation programs.6 The majority of such inter-views consist of group interviews scheduled for theinterviewersby the supervisor at the manpowerprogram centers of OEO and the Department of5The evidenceindicates that interviewershired by the Employer andwho are calledfor an assignment are permitted to decline or accept suchassignment6While attending the orientation program these employees are paid the$2 20 hourly rate187 NLRB No. 93 584DECISIONS OFNATIONALLABOR RELATIONS BOARDLabor.The balance of the interviews are withindividual participants in such manpower programs.Interviewers schedule their own visits with theindividualparticipantsbut are required by theEmployer to complete the interview within a givenperiod.The Employer enters into no written agreementwith the interviewers defining the obligations of eitherparty. The interviewers are notified of their assign-mentseither by telephone or by office memorandaplaced in a central office file set aside for their use.After having completed their orientation course, ifthey are hired, they work in the field alone or withother interviewers. They are subject to termination bythe Employer if their work is unsatisfactory.The Employer does not withhold tax deductions forthe Internal Revenue Services and makes no paymentto Social Security Administration on behalf of theinterviewers.Nor do these employees receive vaca-tions, holiday, or other fringe benefits. The Employerdoes provide Workmen's Compensation.The Board has frequently held that, in determiningthe status of persons alleged to be independentcontractors, the Act requires application of the "rightto control" test. Where the person for whom servicesare performed retains the right to control the mannerand means by which the result is to be accomplished,the relationshipis oneof employment; while, on theother hand, where control is reserved only as to theresult sought, the relationship is that of an independ-ent contractor.The resolution of this questiondepends on the facts of each case, and no one factor isdeterminative.On the basis of the foregoing, and the entire record,we are satisfied that the interviewers are not inde-pendent contractors. We are aware that the evidencediscloses some factors usually considered to indicatean independent contractor status, but the presence ofthese factors does not alone establish such status.Thus,we do not regard as controlling that theEmployer does not make the usual payroll deductionsfor the interviewers; that the interviewers are to someextent free to reject a request by the Employer toconduct an interview and that they have somediscretion as to the hours they will work. We find,rather, that these factors are outweighed by otherswhich amply demonstrate the effective control theEmployer maintains over the day-to-day duties of theinterviewers, and which, on balance, are sufficient tosupport a finding that they are employees both in lawand as a "matter of economic reality." We relyparticularlyon the following: (1) All interviewerapplicants are interviewed and if accepted must takean orientation course prior to their actual hiring; (2)the Employer sets a definite time schedule in which aninterview must be completed; (3) the interviewers aresolicited for employment by the Employer throughthe usual channels used by Employers to secure thenecessary help; (4) the Employer may terminate aninterviewer at will; (5) interviewers are required tosubmit a record of hours worked and mileage atregular intervals which are subject to review andadjustment by the Employer; and (6) the Employermaintains, through its supervisor and assistant super-visors, complete supervisory control over the inter-viewers.The Employer's alternative contention that theinterviewers are casual employees, finds no support inthe payroll records of the Employer or in the record asa whole. The Employer's payroll data covering theperiod of September 1969, through March 1970,discloses that approximately 24 interviewers worked atotal of 147 pay periods which varied from 6 to 21payrollperiods during each time. Further, fromJanuary 1 through March 1970, when there appears tohave been a heavier concentration of employment,approximately 56 interviewers worked during 4 ormore pay periods. On this basis of work history itappears clear that a substantial number of theseemployees worked as regular part-time employees,rather than as casual employees.7 The Employer'spayroll data does disclose that the employment ofsome of the interviewers was for one to three payperiods which in the absence of any other evidence inthe record is in our view indicative of casualemployment. Accordingly, we shall in the eligibilityrequirement hereinafter set forth eliminate suchcasual employees from the appropriate unit.In view of the above, we find that the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act: All employees includingassistant supervisor, test administrators, and inter-viewers employed at the Los Angeles offices of theEmployer excluding guards, professional employeesand supervisors as defined in the Act.5.As demonstrated by the foregoing, the employ-ment of the interviewers differs substantially from theusual pattern of employment found elsewhere. Forthis reason, particular care must be taken to ensurethat our determination of voter eligibility takes intoaccount the special pattern of employment evidencedhere.As indicated above, although the Employermaintains an almost continuous survey operation, thesurvey insofar as it concerns the instant case islimited, as of the time of the hearing, to completion in1971.However, all of the interviewers who have notbeen terminated for cause or who voluntarily have7Allied Storesof Ohio,175 NLRBNo 162,cfVaca Valley Bus Lines,171 NLRB No 170 NATIONAL OPINIONRESEARCH585quit such employment are considered eligible forreemployment. Moreover, a substantial number of theinterviewers have maintained a continuing interest inemployment with the Employer, as evidenced by theEmployer's payroll data, even though there werebreaks in their periods of employment.Neither the Employer nor the Petitioner haveadvanced any eligibility proposal. While we are awareof the inherent difficulties in attempting to define ordetermine what constitutes a continuing employmentinterest of intermittent employees within an appropri-ate unit, as is the case here, nevertheless, it is ourresponsibility under the Act to devise an eligibilityformula which will protect and give full effect to thevoting rights of those employees who have a reasona-bleexpectancy of future employment with theEmployer. However, such a standard must not be sobroad in application that it will permit the question ofunion representation to be decided by those individu-alswho reasonably have no likelihood of reemploy-ment or continuing employment with the Employer.BHondo Drilling Co,164 NLRB 416, enf 428 F 2d 943 (C A 5), in I I,relevant text and case cited9 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236,NLRB v Wyman-Gordon Company,394 U S 759 Accordingly,it is hereby directed that an election eligibilityIn our opinion, the desired result can be best achievedby fashioning an eligibility formula which excludesfrom voting those interviewers who quit voluntarily orwho have been terminated for cause prior to thecompletion of the survey for which they wereemployed, and those who do not have a recent historyof substantial employment with the Employer. Ac-cordingly, we find it will effectuate the purposes of theAct to limit eligibility to all interviewers, excluding theoffice employees, who have been employed not lessthan four weekly pay periods during the 90-calendar-day period from January 1 through March 1970;also included shall be all interviewers who havelikewise been employed in not less than 4 weekly payperiods during the 90-calendar-day period precedingthe issuance of our Decision and Direction of Electionherein, and who have not been terminated for causeor quit voluntarily during the above-described eligi-bility periods.s[Direction of Election9 omitted from publication.]list,containing the names and addresses of all the eligible voters,must befiled by the Employer withthe Regional Director for Region31 within 7days afterthe date of issuance of the Direction of Electionby theRegionalDirectorThe RegionalDirector shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector exceptinextraordinarycircumstancesFailure tocomply withthis requirement shall be grounds for setting aside the electionwheneverproper objectionsare filed